DETAILED ACTION

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains inventions or groups of inventions that are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The groups of inventions are as follows:
Group I, claims 1-4, drawn to a method for obtaining an inorganic polymer-based matrix for a flame-resistant fibro-reinforced composite material;
Group II, claims 5-8, drawn to an inorganic polymer-based matrix for a flame-resistant fibro-reinforced composite material; 
Group III, claims 9-12, drawn to an inorganic polymer-based matrix for a flame-resistant fibro-reinforced composite material; and
Group IV, claims 13-19, drawn to a flame-resistant fiber-reinforced composite material. 

This application also contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are further divided into Species Groups containing more than one species regarding a particular aspect of the claimed invention.

The First Species Group contains the following species: 
Species I, a composite material, inorganic matrix, and related method, wherein the reinforcing fiber is carbon fiber;
Species II, a composite material, inorganic matrix, and related method, wherein the reinforcing fiber is basalt fiber; and
Species III, a composite material, inorganic matrix, and related method, wherein the reinforcing fiber is glass fiber. 

The Second Species Group contains the following species: 
Species IV, a composite material, inorganic matrix, and related method, wherein the organic matrix is a phenolic resin;
Species V, a composite material, inorganic matrix, and related method, wherein the organic matrix is a bismaleimidic resin;
Species VI, a composite material, inorganic matrix, and related method, wherein the organic matrix is a polysilazanate resin;
Species VII, a composite material, inorganic matrix, and related method, wherein the organic matrix is an epoxy resin; and 
Species VIII, a composite material, inorganic matrix, and related method, wherein the organic matrix is a cyanate ester resin.


The Third Species Group contains the following species; 
Species IX, a composite material, inorganic matrix, and related method, wherein the fillers are beta silicon carbide nanoparticles; and 
Species X, a composite material, inorganic matrix, and related method, wherein the fillers are carbon nanotubes.

The groups of inventions and species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: although the invention groups share the common technical feature of an inorganic polymer matrix, this common technical feature is not a special technical feature because, as evidenced by the International Search Report and Written Opinion for related Application PCT/IT2018/050054, it lacks novelty or an inventive step over the prior art. In particular, as detailed in the Written Opinion, Buchler (FR 2,901,786 A1) discloses a composite material and inorganic matrix that anticipates or renders obvious the matrix of claim 1. Buchler also teaches the fibrous reinforcements of claim 13 in an amount of 25 to 75 wt. %, which renders obvious the range of claim 13 (par. 40).  See MPEP 2144.05  The teachings of Buchler differ from the product of claim 13 in that his product is not taught to be impregnated with an organic matrix. However, Buchler does teach that his material is intended to be used to manufacture parts that are resistant to high temperatures (par. 2).  Kelley further teaches to infiltrating and sealing the pores of a ceramic composite material intended for use in high temperatures with a resin, such as epoxy resin, significantly improves the material's resistance to mechanical erosion by hot and corrosive gases (col. 7, ln. 14-30).  Accordingly, it would have been obvious to one of ordinary skill in the art to impregnate the porosity of Buchler's composite material with a resin, including epoxy resin, in order to seal the pores and improve the material's resistance to mechanical erosion by hot and corrosive gases.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention and a species from each species group (i.e. elect one species from the First Species Group, one species from the Second Species Group, and one species from the Third Species Group) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species. Any claims not identified as encompassing all of the elected invention and elected species will be considered withdrawn from consideration. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

As noted above, applicant is required, in reply to this action, to elect a single species from each group to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1 and 13.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784